Citation Nr: 9905951	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  98-00 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for lip cancer, 
including as due to exposure to ionizing radiation.

2.  Entitlement to service connection for loss of teeth, 
including as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement as to the September 1997 decision was received 
in October 1997, and a statement of the case was issued in 
October 1997.  A substantive appeal was received in January 
1998.


FINDINGS OF FACT

1.  Military records establish the veteran's absence from the 
site at which exposure to radiation is claimed to have 
occurred. 

2.  There is no medical evidence of a nexus between lip 
cancer and the veteran's active military service.

3.  There is no medical evidence of a nexus between any loss 
of teeth and the veteran's period of active military service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for lip cancer is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for loss of teeth is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as malignant tumors, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Additionally, 38 C.F.R. § 3.309(d) includes a list of 
diseases to which a presumption based on radiation exposure 
applies.  Further, 38 C.F.R.§ 3.311(b)(2) provides a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  Moreover, regardless of any such presumptions, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, before the Board may look to the merits of the 
veteran's claims it first must be shown that the claims are 
well-grounded.  In order for a service connection claim to be 
well-grounded, there must be competent evidence:  i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  
Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The Board first notes that the record does include a medical 
diagnosis of lip cancer.  While there does not appear to be a 
medical diagnosis related to the loss of teeth claim, the 
Board observes that several teeth were noted to be missing on 
discharge examination.  It is the veteran's main contention 
that his lip cancer and loss of teeth are due to radiation 
exposure during service.  Specifically, the veteran maintains 
that he was involved in clean up activities at the bomb 
testing site at Los Alamos, New Mexico in 1952.  

Service connection for a condition which is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways.  Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, there are 15 
types of cancer which are presumptively service connected.  
38 U.S.C. § 1112(c)[; 38 C.F.R. § 3.309(d)].  Second, 38 
C.F.R. § 3.311(b) provides a list of "radiogenic diseases" 
which will be service connected provided that certain 
conditions specified in that regulation are met.  Third, 
direct service connection can be established by "show[ing] 
that the disease or malady was incurred during or aggravated 
by service," a task which "includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

After reviewing the evidence in this case, the Board must 
conclude that the veteran's claims are not well-grounded.  
First of all, there is no showing of cancer within one year 
of service to link that disorder to service under the 
provisions of 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 for malignant tumors.  Further, lip cancer is not 
listed under the types of cancer under 38 C.F.R. § 3.309(d).  

However, any cancer is now considered a radiogenic disease 
under 38 C.F.R. § 3.311(b) which sets forth certain 
provisions for development of such claims when other 
requirements have been met.  However, with regard to the 
other requirements of 38 C.F.R. § 3.311, it has not been 
shown that the veteran was exposed to ionizing radiation as a 
result of participation in atmospheric testing of nuclear 
weapons. 

It should be noted that 38 C.F.R. § 3.311(a)(4)(i) provides 
that if military records do not establish presence at or 
absence from a site at which exposure to radiation is claimed 
to have occurred, the veteran's presence at the site will be 
conceded.  However, in the present case, the Board believes 
that the record reasonably supports a finding that the 
veteran's absence from the claimed site has been established 
by military records.  The veteran's service records not only 
do not verify his presence at the Los Alamos site (as 
claimed), but do not verify his presence at any other site.  
Significantly, in an August 1998 letter, the Defense Special 
Weapons Agency, in response to an RO request for development, 
noted that with the exception of Alamagordo, New Mexico, in 
1945, all continental U.S. atmospheric nuclear testing was 
conducted at the Nevada test site.  With regard to the tests 
at the Nevada test site, it was reported that three series 
were conducted during the veteran's period of military 
service.  However, the Defense Special Weapons Agency noted 
that the veteran's service records and Marine Corps unit 
diaries indicated that after the veteran completed recruit 
training at San Diego, California, in August 1952, he was 
assigned to Port Chicago, California where he remained until 
August 1953.  It was reported that records showed routine 
administrative actions, temporary assignments and transfers 
and that available records do not verify the veteran's 
participation in atmospheric testing.  It was also reported 
that a search of dosimetry data revealed no record of 
radiation exposure for the veteran.  

Based on the August 1997 response from the Defense Special 
Weapons Agency, the Board finds that the veteran's absence 
from the claimed test site has been reasonably verified.  
Even if the veteran's claim as to the Los Alamos site in New 
Mexico is viewed as a simple error perhaps due to the effects 
of the passage of time on memory, military records, as 
reviewed and reported by the Defense Special Weapons Agency, 
persuasively show that he was not at any of the Nevada test 
sites.  Unless it is determined that the veteran was exposed 
to radiation as a result of participation in atmospheric 
testing, it shall not be determined that a disease has 
resulted from exposure to ionizing radiation under such 
circumstances.  38 C.F.R. § 3.311(b)(1)(iii). 

Finally, the record does not otherwise include any medical 
evidence linking the claimed disorders to any such radiation 
exposure.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  There is no medical evidence of a continuity of 
symptoms from service nor is there any medical opinion as to 
causation.  The Board also notes that there is no indication 
of any lip cancer in service or any loss of teeth due to 
trauma in service.  

The Board acknowledges the veteran's assertions regarding a 
link between the claimed disorders and his military service.  
However, as noted earlier, it is not shown that the veteran 
is competent to render opinions as to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, the 
Board points out that the doctrine of reasonable doubt does 
not ease the veteran's initial burden of submitting a well-
grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

In closing, the Board is aware of no circumstances in this 
matter that would put VA on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make the 
veteran's lip cancer or loss of teeth claims "plausible."  
See generally McKnight v. Gober, 131 F.3rd 1483, 1484-85 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 7 -


